 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11    MELVIN M. HUDSPATH,                               Case No. 3:20-cv-00638-LRH-CLB
12                          Petitioner,                 ORDER
13           v.
14    KYLE OLSON, et al.,
15                          Respondents.
16

17          Petitioner has filed a motion for leave to file third amended petition (ECF No. 18).

18   Respondents do not oppose the motion (ECF No. 19). The court finds good cause to grant

19   petitioner's motion.

20          IT THEREFORE IS ORDERED that petitioner's motion for leave to file third amended

21   petition (ECF No. 18) is GRANTED. Petitioner will have up to and including August 11, 2021,

22   to file a third amended petition for a writ of habeas corpus.

23          DATED this 4th day of May, 2021.
24                                                          ______________________________
                                                            LARRY R. HICKS
25                                                          UNITED STATES DISTRICT JUDGE
26

27

28
                                                        1
